—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant Capital District Regional Off-Track Betting Corporation (OTB) seeking summary judgment dismissing the amended complaint against it and denied the cross motion of plaintiff seeking leave to amend the amended complaint or, alternatively, leave to serve a late notice of claim. Plaintiff commenced this action one year and 168 days after she slipped and fell on ice and snow at the OTB site in Whitesboro. Pursuant to Racing, Pari-Mutuel Wagering and Breeding Law § 514 (5), however, the action against OTB had to be commenced within one year and 90 days of plaintiff’s accident. Thus, plaintiffs action against OTB is time-barred (see generally, Serkil L. L. C. v City of Troy, 259 AD2d 920, 921-922, lv denied 93 NY2d 811; Brands v Sperduti, 43 AD2d 903). (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Burns and Gorski, JJ.